DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 10, 12-13, 15,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6-8, 10, 12-13, 15,17 and 18 recites the limitation "first mmWave antenna", However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baks et al. (US 20160049723).
Baks et al. disclose;
Regarding claim 1:
(in Fig. 2) a communication device (20) comprising: a first millimeter wave (mmWave) antenna module (220); a first heat sink antenna (150) having a first portion (couple to 142) in thermal conductive contact with at least a portion of a surface of the first mmWave antenna module (220) and having a second portion (having fins) extending away from the first mmWave antenna module (220) to transfer thermal energy away from the first mmWave antenna module (220); and a radio frequency (RF) front end (130) comprising a mmWave transmitter (Para. 0019, Lines 15-20) that radiates a mmWave signal via the first mmWave antenna module (220), resulting in generation of the thermal energy (Para. 0021, Lines 4-9).
Regarding claim 9:
(in Fig. 2) a method for reliably radiating a millimeter wave (mmWave) transmit signal from a communication device (20), the method comprising: transmitting a mmWave signal via a first mmWave antenna module (220), the transmitting resulting in generation of thermal energy (Para. 0021, Lines 4-9); and communicating using a sub-6 GHz signal via a first heat sink antenna (150) that has a first portion (couple to 142) in thermal conductive contact with at least a portion of a surface of the first mmWave antenna module (220) and a second portion (having fins) extending away from the first mmWave antenna module (220) to transfer the thermal energy away from the first mmWave antenna module (220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 20160049723).
Regarding claim 2:
Baks et al. do not explicitly disclose that the RF front end further comprises a sub-6 GHz transmitter that radiates a sub-6 GHz signal via the first heat sink antenna.
However, Baks et al. disclose the RF front end (130) further comprises a transmitter that radiates a high-frequency signal via the first heat sink antenna (220; Para. 0018, Lines 8-15).
Accordingly, it would have been an obvious matter of design consideration to implement the high-frequency signal to transmit 6 GHz as claimed since antennas are sized for operation at a particular .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 20160049723) in view of Thai et al. (US 20190103682).
Regarding claim 4:
Baks et al. do not explicitly disclose the first heat sink antenna comprises a copper structure having a thickness of at least 200 μm for thermal and electrical conduction.
Thai et al. disclose the first heat sink antenna (2502) comprises a copper structure having a thickness of at least 200 μm for thermal and electrical conduction (Para. 0110, Lines 5-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the heat sink as copper structure as taught by Thai et al. into the device of Baks et al. since copper is known to have excellent thermally conductive properties (Para. 0122, Lines 4-7). 
Regarding claim 5:
	Baks et al. do not explicitly disclose the first heat sink antenna comprises a copper-graphite laminate structure.
Thai et al. disclose the first heat sink antenna (3200) comprises a copper-graphite laminate structure (Para. 0126, Lines 14-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the heat sink as copper-graphite structure as taught by Thai et al. into the device of Baks et al. since copper is known to have excellent thermally conductive properties (Para. 0122, Lines 4-7). 

Claims 3, 6-8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 20160049723) in view of Kim et al. (US 20200186203).
Regarding claim 3:

Kim et al. disclose the first heat sink antenna is a capacitively coupled monopole antenna (Para. 0064, Lines 4-6; Para. 0101, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the heat sink antenna from the selection of antennas as taught by Kim et al. into the device of Baks et al. for the benefit of improving performance of the device due to radiation performance of an antenna structure (Para. 0028, Lines 3-6).
Regarding claim 6:
Baks et al. do not explicitly disclose a first impedance sensor that is communicatively coupled to the first heat sink antenna; and a controller that is communicatively coupled to the first impedance sensor and which: monitors, via the first impedance sensor, changes in impedance of the first heat sink antenna; determines, based on the changes in impedance, whether a human is blocking the first mmWave antenna; and disables use of the first mmWave antenna by the mmWave transmitter in response to determining that the human is blocking the first mmWave antenna.
Kim et al. disclose (in Fig. 4) a first impedance sensor (141) that is communicatively coupled to the first heat sink antenna (130); and a controller (143) that is communicatively coupled to the first impedance sensor (141) and which: monitors, via the first impedance sensor (141; Para. 0066, Lines 1-8), changes in impedance of the first heat sink antenna (130); determines, based on the changes in impedance, whether a human is blocking the first mmWave antenna (116); and disables use of the first mmWave antenna (116) by the mmWave transmitter in response to determining that the human is blocking the first mmWave antenna (116).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function of establishing a communication channel corresponding to another specified band (e.g., approximately 6 GHz or lower) of the bands to be used for wireless communication with the second network and may 
Regarding claim 7:
Baks et al. do not explicitly disclose further comprising more than one dual band assemblies that are each communicatively coupled to the controller and each comprise a corresponding combination of a mmWave antenna, a heat sink antenna, and an impedance sensor, wherein: the first mmWave antenna, the first heat sink antenna, and the first impedance sensor comprise a first dual band antenna assembly; each mmWave antenna respectively of the more than one dual band antenna assemblies comprises a temperature management component; and the controller: monitors a respective temperature of each mmWave antenna of the more than one dual band antenna assemblies; compares the respective temperature of each mmWave antenna to a temperature threshold; in response to the respective temperature being greater than the temperature threshold for any one of the dual band antenna assemblies, identifies a corresponding dual band antenna assembly as unavailable.
Kim et al. disclose further comprising more than one dual band assemblies (116-1, 116-2, 116-3) that are each communicatively coupled to the controller (143) and each comprise a corresponding combination of a mmWave antenna (116-1, 116-2, 116-3), a heat sink antenna (130), and an impedance sensor (141), wherein: the first mmWave antenna (116), the first heat sink antenna (130), and the first impedance sensor (141) comprise a first dual band antenna (116-1) assembly; each mmWave antenna (116-1, 116-2, 116-3) respectively of the more than one dual band antenna assemblies (116-1, 116-2, 116-3) comprises a temperature management component (1176 in Fig. 11); and the controller (143): monitors a respective temperature of each mmWave antenna (130) of the more than one dual band antenna assemblies (116-1, 116-2, 116-3); compares the respective temperature of each mmWave antenna (130) to a temperature threshold; in response to the respective temperature being greater than the temperature threshold for any one of the dual band antenna assemblies (116-1, 116-2, 116-3), identifies a corresponding dual band antenna assembly as unavailable (Para. 0076, Lines 1-13; Para. 0077, Lines 1-8; Para. 0078, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function 
Regarding claim 8:
Baks et al. do not explicitly disclose the controller: monitors, via a respective impedance sensor of each one of the more than one dual band antenna assemblies, changes in impedance of the corresponding heat sink antenna; for each of the more than one dual band antenna assemblies, identifies a particular dual band antenna assembly as unavailable in response to determining, based on the changes in impedance via the corresponding impedance sensor, that a human is blocking the corresponding mmWave antenna; and in response to determining that the human is blocking the mmWave antenna of the first dual band antenna assembly, switches the mmWave transmitter to an available mmWave antenna having a temperature that is less than or equal to the temperature threshold and is not blocked by a human.
Kim et al. disclose the controller (143): monitors, via a respective impedance sensor (141) of each one of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), changes in impedance of the corresponding heat sink antenna (130); for each of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), identifies a particular dual band antenna assembly (116-1, 116-2, 116-3) as unavailable in response to determining, based on the changes in impedance via the corresponding impedance sensor (141), that a human is blocking the corresponding mmWave antenna (116-1, 116-2, 116-3); and in response to determining that the human is blocking the mmWave antenna of the first dual band antenna assembly (116-1, 116-2, 116-3), switches the mmWave transmitter to an available mmWave antenna (116-1, 116-2, 116-3) having a temperature that is less than or equal to the temperature threshold and is not blocked by a human (Para. 0061, Lines 1-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function of establishing a communication channel corresponding to another specified band (e.g., approximately 6 GHz or lower) of the bands to be used for wireless communication with the second network and may 
Regarding claim 10:
Baks et al. do not explicitly disclose further comprising: monitoring, via a first impedance sensor coupled to the first heat sink antenna, changes in impedance of the first heat sink antenna; determining, based on the changes in impedance, whether a human is blocking the first mmWave antenna; and disabling use of the first mmWave antenna by the mmWave transmitter, in response to determining that the human is blocking the first mmWave antenna.
Kim et al. disclose monitoring, via a first impedance sensor (141) coupled to the first heat sink antenna (130), changes in impedance of the first heat sink antenna (130); determining, based on the changes in impedance, whether a human is blocking the first mmWave antenna (116); and disabling use of the first mmWave antenna (116) by the mmWave transmitter, in response to determining that the human is blocking the first mmWave antenna (116; Para. 0066, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function of establishing a communication channel corresponding to another specified band (e.g., approximately 6 GHz or lower) of the bands to be used for wireless communication with the second network and may support 5G network communication through the established communication channel (Para. 0141, Lines 18-24).
Regarding claim 11:
Baks et al. do not explicitly disclose comprising transmitting the sub-6 GHz signal via the first heat sink antenna, the first heat sink antenna being one of: (i) a loop antenna; (ii) a capacitively coupled loop antenna; (iii) a planar inverted-F antenna (PIFA); and (iv) a capacitively coupled monopole antenna.
Kim et al. disclose the first heat sink antenna is a capacitively coupled monopole antenna (Para. 0064, Lines 4-6; Para. 0101, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the heat sink antenna from the selection of antennas as taught by Kim et al. into 
Regarding claim 12:
Baks et al. do not explicitly disclose the first mmWave antenna, the first heat sink antenna, and the first impedance sensor comprise a first dual band antenna assembly of more than one dual band antenna assemblies within the communication device, the method further comprising: monitoring a respective temperature of each mmWave antenna of the more than one dual band antenna assemblies; comparing the respective temperature of each mmWave antenna to a temperature threshold; and in response to the respective temperature being greater than the temperature threshold for any one of the dual band antenna assemblies, identifying a corresponding dual band antenna assembly as unavailable.
Kim et al. disclose the first mmWave antenna (116), the first heat sink antenna (130), and the first impedance sensor (141) comprise a first dual band antenna assembly (116-1) of more than one dual band antenna assemblies (116-1, 116-2, 116-3) within the communication device (100), the method further comprising: monitoring a respective temperature of each mmWave antenna (116) of the more than one dual band antenna assemblies (116-1, 116-2, 116-3); comparing the respective temperature of each mmWave antenna (116) to a temperature threshold; and in response to the respective temperature being greater than the temperature threshold for any one of the dual band antenna assemblies (116-1, 116-2, 116-3), identifying a corresponding dual band antenna assembly as unavailable (Para. 0076, Lines 1-13; Para. 0077, Lines 1-8; Para. 0078, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function of establishing a communication channel corresponding to another specified band (e.g., approximately 6 GHz or lower) of the bands to be used for wireless communication with the second network and may support 5G network communication through the established communication channel (Para. 0141, Lines 18-24).
Regarding claim 13:
Baks et al. do not explicitly disclose monitoring, via a respective impedance sensor of each one of the more than one dual band antenna assemblies, changes in impedance of the corresponding heat sink 
Kim et al. disclose (in Fig. 4) monitoring, via a respective impedance sensor (141) of each one of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), changes in impedance of the corresponding heat sink antenna (130); for each of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), identifying a particular dual band antenna assembly (116-1, 116-2, 116-3) as unavailable in response to determining, based on the changes in impedance via the corresponding impedance sensor (141), that a human is blocking the corresponding mmWave antenna (116); and switching the mmWave transmitter to a mmWave antenna (116) that is available based on both having a temperature that is less than or equal to the temperature threshold and is not blocked by a human in response to determining that the human is blocking the mmWave antenna of the first dual band antenna assembly (116-1, 116-2, 116-3; Para. 0076, Lines 1-13; Para. 0077, Lines 1-8; Para. 0078, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sensor and controller with the antennas for the benefit of achieving the function of establishing a communication channel corresponding to another specified band (e.g., approximately 6 GHz or lower) of the bands to be used for wireless communication with the second network and may support 5G network communication through the established communication channel (Para. 0141, Lines 18-24).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20200186203).
Regarding claim 14:

Kim et al. do not explicitly disclose communicating using a sub-6 GHz signal.
Kim et al. contemplate communicating frequency in the range of 3.5 GHz to 100 GHz (Para. 0102, Lines 1-2; Para. 0109, Lines 1-2) operating at 4G antenna RFIC, Legacy antenna RFIC, LTE and 5G antenna RFIC (Para. 0074, Lines 18-20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the communicating signal as sub 6 GHz for operation as a 4G antenna RFIC, a Legacy antenna RFIC, a LTE and a 5G antenna RFIC as taught by Kim et al. for the benefit of improving radiation performance of an antenna structure by sensing location and contact of an external object approaching an electronic device (Para. 0168, Lines 2-4).
Regarding claim 15:
Kim et al. disclose the program code (1140) enables the communication device (100) to provide the functionality of: monitoring, via a first impedance sensor (141) coupled to the first heat sink antenna (130), changes in impedance of the first heat sink antenna (130); determining, based on the changes in impedance, whether a human is blocking the first mmWave antenna (Para. 0076, Lines 1-13; Para. 0077, Lines 1-8; Para. 0078, Lines 1-8); and disabling use of the first mmWave antenna (116-1) by the 
Regarding claim 16:
Kim et al. disclose the program code (1140 in Fig. 11; Para. 0165, Lines 13-15) enables the communication device (100) to provide the functionality of transmitting signal via the first heat sink antenna (130), the first heat sink antenna is a capacitively coupled monopole antenna (Para. 0064, Lines 4-6; Para. 0101, Lines 1-4).
Regarding claim 17:
Kim et al. disclose the first mmWave antenna (116-1), the first heat sink antenna (130), and the first impedance sensor (141) comprise a first dual band antenna assembly of more than one dual band antenna assemblies (116-1, 116-2, 116-3) of the communication device (100), the program code enables the communication device (100) to provide the functionality of: monitoring a respective temperature of each mmWave antenna (116-1, 116-2, 116-3) of the more than one dual band antenna assemblies (116-1, 116-2, 116-3); comparing the respective temperature of each mmWave antenna (116-1, 116-2, 116-3) to a temperature threshold; and in response to the respective temperature being greater than the temperature threshold for any one of the dual band antenna assemblies (116-1, 116-2, 116-3), identifying a corresponding dual band antenna assembly as unavailable (Para. 0076, Lines 1-13; Para. 0077, Lines 1-8; Para. 0078, Lines 1-8).
Regarding claim 18:
Kim et al. disclose the program code enables the communication device to provide the functionality of: monitoring, via a respective impedance sensor (141) of each one of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), changes in impedance of the corresponding heat sink antenna (130); for each of the more than one dual band antenna assemblies (116-1, 116-2, 116-3), identifying a particular dual band antenna assembly (116) as unavailable in response to determining, based on the changes in impedance via the corresponding impedance sensor (141), that a human is blocking the corresponding mmWave antenna (116-1, 116-2, 116-3); and switching the mmWave transmitter to a mmWave antenna (116-1, 116-2, 116-3) that is available based on both having a temperature that is less than or equal to the temperature threshold and is not blocked by a human in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845